UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4410


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TENEKA CARNA BAILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00626-RBH-1)


Submitted:   July 22, 2010                 Decided:   July 29, 2010


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, PC, Columbia, South
Carolina, for Appellant.   Rose Mary Sheppard Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Teneka Carna Bailey pled guilty pursuant to a plea

agreement to one count of conspiracy to distribute and possess

with the intent to distribute fifty grams or more of crack and a

quantity of cocaine, in violation of 21 U.S.C. § 846 (2006).                          At

sentencing, Bailey was sentenced to the statutory minimum of ten

years’ imprisonment.              Her counsel filed a brief under Anders v.

California,         386 U.S. 738   (1967),     certifying    there     are   no

meritorious         issues      for    appeal,    but   raising     for   the   court’s

consideration whether the district court complied with Rule 11

of the Federal Rules of Criminal Procedure in accepting Bailey’s

guilty plea and whether the sentence was reasonable.                       Bailey did

not file a pro se supplemental brief. The Government also did

not file a brief.            We affirm.

               We have reviewed the Rule 11 colloquy and conclude

that Bailey’s guilty plea was knowing and voluntary and that the

district court complied with Rule 11.                      Accordingly, we affirm

the conviction.

               We    review      a    sentence    for    reasonableness       under   an

abuse-of-discretion standard.                 Gall v. United States, 552 U.S.
38, 51 (2007).            This review requires appellate consideration of

both     the    procedural            and   substantive     reasonableness       of    a

sentence.       Id.       As to procedural reasonableness, this court must

assess    whether         the     district     court     properly    calculated       the

                                              2
guidelines    range,      considered          the    18    U.S.C.      §    3553(a)       (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                                Id.; see also

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized       explanation         must       accompany       every         sentence.”);

United    States    v.   Carter,        564 F.3d 325,   330       (4th    Cir.    2009)

(same).      An extensive explanation is not required as long as

this court is satisfied “‘that the district court has considered

the parties’ arguments and has a reasoned basis for exercising

its own legal decision making authority.’”                             United States v.

Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting Rita v. United

States, 551 U.S. 338, 356 (2007) (alterations omitted)).

             We    conclude      that    the       district      court’s      sentence       was

both procedurally and substantively reasonable.                              The court did

not   have   authority      to    impose       a    sentence      below      the    statutory

minimum.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore    affirm     Bailey’s        conviction         and       sentence.        This

court requires that counsel inform Bailey, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Bailey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                              3
representation.      Counsel’s motion must state that a copy thereof

was served on Bailey.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4